Case 0:21-cv-60848-RKA Document 8 Entered on FLSD Docket 06/03/2021 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-cv-60848-ALTMAN/Hunt

 GANT CARUTHERS,

         Plaintiff,
 v.

 STATE OF FLORIDA,

       Defendant.
 ________________________________/

      ORDER ADOPTING REPORT & RECOMMENDATION AND DISMISSING CASE

         The Plaintiff, Gant Caruthers, filed a Notice of Removal [ECF No. 1], consisting of a handful

 of incoherent writings and forms, which appear to seek dismissal of an ongoing criminal case in Florida

 state court. Caruthers then filed a Motion to Proceed In Forma Pauperis (“IFP Motion”) [ECF No. 3]

 because he had not paid the filing fee. The Court referred the IFP Motion to Judge Hunt, who issued

 a Report and Recommendation (“Report”) [ECF No. 6], suggesting that the case be dismissed under

 28 U.S.C. § 1915.

         Since Caruthers is proceeding in forma pauperis, his case must be dismissed under § 1915 if the

 Court “determines that the complaint fails to state a claim on which relief may be granted.” Wright v.

 Miranda, 740 F. App’x 692, 694 (11th Cir. 2018) (citing 28 U.S.C. §§ 1915A(b)(1), 1915(e)(2)(B)(ii)).

 To state a viable claim, a complaint must contain “sufficient factual matter, accepted as true, to ‘state

 a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a plaintiff need not set out “detailed factual

 allegations,” a complaint will not suffice if it “tenders naked assertions devoid of further factual

 enhancement.” Id. (internal alterations and quotation marks omitted).

         Judge Hunt concluded that Caruthers’ disjointed writings and forms failed to satisfy the

 pleading requirements of the Federal Rules. See Report at 2–3. Judge Hunt also found that, even if
Case 0:21-cv-60848-RKA Document 8 Entered on FLSD Docket 06/03/2021 Page 2 of 3



 those procedural deficiencies could be remedied, Caruthers’ claim that the State of Florida lacks

 jurisdiction to prosecute him because he is a “Non-Citizen Nation” is the kind of “sovereign citizen”

 suit that courts routinely dismiss as frivolous. See id. (collecting cases involving sovereign-citizen

 dismissals). Accordingly, Judge Hunt recommended dismissal and ended with the following notice to

 Caruthers:

         Within fourteen days after being served with a copy of this Report and
         Recommendation, any party may serve and file written objections to any of the above
         findings and recommendations as provided by the Local Rules for this district. 28
         U.S.C. § 636(b)(1); S.D. FLA. MAG. R. 4(b). The parties are hereby notified that a failure
         to timely object waives the right to challenge on appeal the district court’s order based
         on unobjected-to factual and legal conclusions contained in this Report and
         Recommendation. 11th Cir. R. 3–1 (2016); see Thomas v. Arn, 474 U.S. 140 (1985).

 Id. at 3–4.

         Rather than object to the Report, Caruthers filed a Notice of Appeal [ECF No. 7], which says

 absolutely nothing about the Report’s findings or conclusions, see generally id. Instead, the Notice is

 “replete with ‘the legal-sounding but meaningless verbiage commonly used by adherents to the so-

 called sovereign citizen movement.’” Banks v. Fla., 2019 WL 7546620, at 1 (M.D. Fla. Dec. 17, 2019),

 report and recommendation adopted, 2020 WL 108983 (M.D. Fla. Jan. 9, 2020) (quoting Sealey v. Branch

 Banking and Trust Co., 2019 WL 1434065, at *2 (M.D. Ala. Feb. 21, 2019)). As of this writing, then,

 fourteen days have passed since the Report was issued, and Caruthers hasn’t filed anything resembling

 a proper objection. See generally Docket.

         Because Caruthers has not properly objected to the Report, the Court “need only satisfy itself

 that there is no clear error on the face of the record in order to accept the recommendation.” FED. R.

 CIV. P. 72 advisory committee’s notes (citation omitted). Although Rule 72 itself is silent on the

 standard of review, the Supreme Court has acknowledged that Congress’ intent was to require a de

 novo review only where objections have been properly filed—and not when neither party objects. See

 Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district

                                                     2
Case 0:21-cv-60848-RKA Document 8 Entered on FLSD Docket 06/03/2021 Page 3 of 3



 court review of a magistrate [judge]’s factual or legal conclusions, under a de novo or any other standard,

 when neither party objects to those findings.”). In any event, the “[f]ailure to object to the magistrate

 [judge]’s factual findings after notice precludes a later attack on these findings.” Lewis v. Smith, 855

 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         This Court has carefully reviewed the Report and can find no clear error in it. The Notice of

 Removal is frivolous on its face and mostly incomprehensible. Accordingly, the Court hereby

 ORDERS and ADJUDGES as follows:

         1. The Report [ECF No. 1] is ADOPTED.

         2. The IFP Motion [ECF No. 3] is DENIED.

         3. The Case is DISMISSED.

         4. The Clerk is shall CLOSE the case. All pending deadlines and hearings are

             TERMINATED, and any pending motions are DENIED AS MOOT.

             DONE AND ORDERED in Fort Lauderdale, Florida this 3rd day of June 2021.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

 cc:     counsel of record




                                                     3
